723 N.W.2d 205 (2006)
Tammy LaCROSS, et al, Plaintiffs-Appellees,
v.
Nancy ZANG, et al, Defendants-Appellants.
Docket No. 130701. COA No. 267132.
Supreme Court of Michigan.
November 8, 2006.
On order of the Court, the application for leave to appeal the January 31, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Washtenaw Circuit Court for reconsideration of defendants' motion for summary disposition pursuant to Zsigo v. Hurley Medical Center (Docket No. 126984), 475 Mich. 215, 716 N.W.2d 220 (2006).
MARILYN J. KELLY, J., would deny leave to appeal for the reasons stated in her dissent in Zsigo v. Hurley Medical Center (Docket No. 126984), 475 Mich. 215, 716 N.W.2d 220 (2006).